575 So. 2d 288 (1991)
Nathaniel DAVIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 90-1658.
District Court of Appeal of Florida, Third District.
February 26, 1991.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Asst. Public Defender, for appellant.
*289 Robert A. Butterworth, Atty. Gen., and Monique T. Befeler, Asst. Atty. Gen., for appellee.
Before FERGUSON, COPE and GODERICH, JJ.
PER CURIAM.
The State confesses error with respect to the defendant's contention that the trial court failed to inform defendant of the accusation of criminal contempt and failed to afford him an opportunity to present mitigating or excusing evidence. The record reflects merely that proceedings were held wherein the trial court questioned the defendant regarding his nonappearance at trial three days earlier and defendant made a brief statement by way of explanation. The court adjudicated defendant guilty of direct criminal contempt and pronounced sentence, over defense counsel's objection that defendant was entitled to a hearing. This did not constitute sufficient notice and opportunity to present evidence. Fla.R.Crim.P. 3.830; see Nunes v. State, 434 So. 2d 366 (Fla. 4th DCA 1983).
Reversed and remanded.